Citation Nr: 0604875	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  93-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis of the lumbar spine, presently evaluated as 60 
percent disabling.

2.  Entitlement to an increased disability rating for 
arthritis of the cervical spine, presently evaluated as 30 
percent disabling.  

3.  Entitlement to an increased disability rating for 
arthritis of the thoracic spine, presently evaluated as 20 
percent disabling.

4.  Entitlement to an increased disability rating for 
arthritis of the right knee, presently evaluated as 30 
percent disabling.

5.  Entitlement to an increased disability rating for 
arthritis of the left knee, presently evaluated as 20 percent 
disabling.  

6.  Entitlement to an increased disability rating for 
arthritis of the right elbow, presently evaluated as 10 
percent disabling.

7.  Entitlement to an increased disability rating for 
peripheral neuropathy due to B-12 deficiency of the right 
upper extremity, presently evaluated as 30 percent disabling. 

8.   Entitlement to an increased disability rating for 
peripheral neuropathy due to B-12 deficiency of the left 
upper extremity, presently evaluated as 20 percent disabling.   

9.  Entitlement to an increased disability rating for 
peripheral neuropathy due to B-12 deficiency of the right 
lower extremity, presently evaluated as 10 percent disabling.

10.  Entitlement to an increased disability rating for 
peripheral neuropathy due to B-12 deficiency of the right 
lower extremity, presently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran had active military service from May 1941 to May 
1945 and from March 1947 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran's case was remanded in September 1995, April 
1998, December 2000, and in July 2003.  The case is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's arthritis of the lumbar spine is manifested 
by complaints of pain, limitation of motion, and radiographic 
evidence of arthritis and stenosis.  The impairment does not 
equate to unfavorable ankylosis.

2.  The veteran's arthritis of the cervical spine is 
manifested by complaints of pain, limitation of motion, and 
radiographic evidence of arthritis.  The impairment does not 
equate to unfavorable ankylosis.

3.  The veteran's arthritis of the thoracic spine is 
manifested by complaints of pain, limitation of motion, and 
radiographic evidence of arthritis.  The impairment does not 
equate to unfavorable ankylosis.

4.  The veteran's arthritis of the right knee is manifested 
by radiographic evidence of arthritis, a range of motion from 
0 to 140 degrees, complaints of pain, and 2+ laxity.

5.  The veteran's arthritis of the left knee is manifested by 
radiographic evidence of arthritis, a range of motion from 0 
to 145 degrees, complaints of pain, and no evidence of 
instability.

6.  The veteran's arthritis of the right elbow is manifested 
by radiographic evidence of arthritis, a range of motion from 
5 to 140 degrees.  

7.  The veteran's peripheral neuropathy of the right, major, 
upper extremity is manifested by no more than incomplete 
moderate paralysis.  He has subjective symptoms of numbness, 
tingling and pain.  There is no evidence of atrophy, 
limitation of the use of the fingers or hand or impairment of 
the wrist due to his neuropathy.  

8.  The veteran's peripheral neuropathy of the left, minor, 
upper extremity is manifested by no more than incomplete 
moderate paralysis.  He has subjective symptoms of numbness, 
tingling and pain.  There is no evidence of atrophy, 
limitation of the use of the fingers or hand or impairment of 
the wrist due to his neuropathy.

9.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by complaints of pain, numbness, and 
tingling, with absent ankle reflexes that are consistent with 
neuritis of the sciatic nerve of a moderate degree.  

10.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by complaints of pain, numbness, and 
tingling, with absent ankle reflexes that are consistent with 
neuritis of the sciatic nerve of a moderate degree.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 60 percent for arthritis of 
the lumbar spine is not warranted.  38 U.S.C.A. 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5242, 5243 (2005).

2.  An evaluation in excess of 30 percent for arthritis of 
the cervical spine is not warranted.  38 U.S.C.A. 1155, 5107; 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5287, 5290, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5237, 5242, 5243 (2005).

3.  An evaluation in excess of 20 percent for arthritis of 
the dorsal spine is not warranted.  38 U.S.C.A. 1155, 5107; 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5288, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5237, 5242, 5243 (2005).

4.  An evaluation in excess of 30 percent for arthritis of 
the right knee is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2005).

5.  An evaluation in excess of 20 percent for arthritis of 
the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2005).

6.  An evaluation in excess of 10 percent for arthritis of 
the right elbow is not warranted.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2005).

7.  An evaluation in excess of 30 percent for peripheral 
neuropathy of the right upper extremity is not warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.120, 
4.124a, Diagnostic Code 8615 (2005).

8.  An evaluation in excess of 20 percent for peripheral 
neuropathy of the left upper extremity is not warranted.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.120, 
4.124a, Diagnostic Code 8615 (2005).

9.  The criteria for an evaluation of 20 percent for right 
lower extremity peripheral neuropathy have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.120-
4.124a, Diagnostic Code 8520 (2005).

10.  The criteria for an evaluation of 20 percent for left 
lower extremity peripheral neuropathy have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.120-
4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran had active military service from May 1941 to May 
1945 and from March 1947 to November 1970.  He was originally 
granted service connection for arthritis of multiple joints 
in May 1971.  He was assigned a 30 percent disability rating.  
The specific joints were not identified by the rating 
decision.

The veteran was later granted service connection for 
peripheral neuropathy due to vitamin B-12 deficiency, as 
secondary to his service-connected dumping syndrome, by way 
of a rating decision dated in October 1973.  The veteran was 
given an initial 100 percent rating, from July 11, 1972 to 
September 30, 1972, because of two periods of 
hospitalization.  He was awarded a noncompensable disability 
rating from October 1, 1972.  The rating decision did not 
identify the extremities affected by the peripheral 
neuropathy.

The veteran was denied service connection for postoperative 
herniated nucleus pulposus, L5-S1, in March 1975.  He did not 
appeal the rating decision.

The veteran submitted a claim for increased ratings for his 
service connected disabilities, as well as a claim for 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU) in January 1991.

The veteran submitted treatment records from Keesler Air 
Force Base (KAFB) hospital with his claim.  The records 
covered a period from May 1982 to December 1990.  The Board 
notes that these and other records from KAFB referred to in 
this decision reflect treatment provided to the veteran as a 
military retiree.  Records from January 1990 forward show 
that the veteran underwent an arthroscopy and meniscectomy of 
the right knee in March 1990.  An April 1990 entry reported 
that the veteran had no complaints, no effusion and no limp.  
He twisted his right knee in June 1990 with no residuals 
noted on examination.  The veteran was also diagnosed with 
spinal stenosis at L3-L5.  An entry dated in November 1990 
reported that a myelogram showed that the veteran's stenosis 
was caused by severe arachnoiditis.  

The veteran submitted the report for a June 1990 computed 
tomography (CT) scan of the lumbar spine from KAFB in 
September 1991.  The report said that the T12-L1 and L1-L2 
disc spaces were unremarkable.  Below the level of L2-L3 
there appeared to be some congenital narrowing of the spinal 
canal with anterior/posterior (AP) diameter as small as 1-
centimeter (cm).  There was disc bulge, facet arthropathy, 
and ligamentum flavum thickening resulting in moderate 
acquired degenerative canal stenosis at the L3-L4, L4-L5, and 
L5-S1 levels with some component of lateral recess stenosis 
at L5-S1.  There was degenerative disc disease with vacuum 
disc at L4-L5.  The final impression was spinal stenosis of 
the lumbar spine which appeared to be a combination of some 
congenital narrowing and acquired degenerative stenosis at 
the lower disc levels as described.

The veteran submitted statements from two military physicians 
at KAFB in March 1992.  Both physicians essentially said that 
the veteran was totally disabled with little chance of 
improvement due to his combined disabilities to include his 
spine and neuropathy.

The veteran was afforded a VA orthopedic examination in May 
1992.  The veteran complained of pain in his back and legs.  
The veteran gave a history of two prior surgeries of his 
back.  The veteran described radiating pain as well as 
numbness and tingling in his legs.  The examiner reported 
that the veteran had forward flexion to 65 degrees, extension 
to 20 degrees, and 15 degrees of right and left lateral 
bending.  The examiner said that the veteran's reflexes were 
intact in the lower extremities but that there was subjective 
generalized decreased sensation to pinprick over both feet.  
The veteran also had a range of motion for both knees from 0 
to 150 degrees.  X-rays of the lumbar spine were said to show 
degenerative disc disease (DDD), facet joint disease, and 
scoliosis and osteophyte formation.  X-rays of the right 
lower leg were said to show no bone or joint abnormalities.  
Ossification was incidentally identified in the area of the 
medial collateral ligament, compatible with old trauma.  X-
rays of the left knee were said to show metallic surgical 
clips suggesting vascular surgery but no bony abnormalities.  
The examiner's impression was chronic low back pain syndrome 
with probably radiculopathy of lower extremities, post-
operative times two.

Additional records from KAFB reflect that the veteran had a 
period of physical therapy for his complaints of back pain 
from May to September 1992.

The Board remanded the issues of increased ratings for 
multiple joint arthritis, and a compensable rating for 
peripheral neuropathy in September 1995.  

The veteran submitted a report of a magnetic resonance 
imaging (MRI) study, from Knollwood Hospital, dated in 
October 1995.  The report stated that disc herniation was 
seen at the L3-L4 level with resultant compression of the 
thecal sac at that level, findings suggestive, though not 
confirmatory, of arachnoiditis, and no areas of epidural 
fibrosis identified apart from a small area in the left 
lateral recess at the L4-L5 level.  There was no evidence of 
recurrent disc herniation at the L4-L5 and L5-S1 levels.

The veteran was afforded a VA orthopedic examination in 
November 1995.  The examiner provided a detailed past medical 
history for the veteran to include his several back 
surgeries.  He noted that the veteran continued to have 
rather chronic and severe back pain over the years that had 
progressively worsened over time.  The examiner noted that he 
had examined the veteran in 1992 and that the veteran gave a 
history of his condition having markedly worsened since then.  
The veteran reported that activities such as bending, 
lifting, carrying, twisting, or prolonged standing, sitting, 
or walking exacerbated his condition.  The veteran said that 
if he stood for more than 5 minutes his legs would literally 
go dead.  The veteran said that he had pain in both legs down 
to his feet as well as constant numbness and tingling of the 
lower extremities.  The examiner noted that the situation was 
complicated by the veteran's peripheral neuropathy.  The 
examiner referred to the October 1995 MRI report cited supra 
and listed its results.  He also read into his report a 
letter from the veteran's private physician, J. West, M.D., 
dated in October 1995.  Dr. West had reviewed the MRI and 
discussed the possibility of surgery with the veteran.  Dr. 
West felt that surgery was a last resort.  His letter was 
appended to the examination report.

The VA examiner noted that the veteran moved slowly and 
stiffly with a light limp on the left.  He reported the 
veteran's cervical spine range of motion as flexion to 20 
degrees, extension to 20 degrees, and right and left rotation 
to 35 degrees.  He remarked that all movements of the neck 
were rather slow and guarded.  The veteran complained of pain 
with flexion and extension.  The examiner said that the 
veteran complained of rather significant tenderness to 
palpation directly over the cervical-thoracic junction at the 
base of the neck.  In regard to the lower back the examiner 
said that there was no definite muscle spasm but there was 
generalized tenderness to palpation over the lower back 
region.  The veteran's lumbar spine range of motion was 
listed as flexion to 30 degrees, extension to 0 degrees, 
right and left lateral bending and right and left rotation 
were to 10 degrees.  The veteran complained of pain with all 
movements of his back.  X-rays of the cervical and thoracic 
spine were interpreted to show degenerative changes of the 
cervical and thoracic intervertebral disc but no acute 
abnormalities were noted.  The examiner's impressions were 
failed back syndrome, post-operative times two.  MRI scan 
evidence of disc herniation at the L3-L4 level with an 
element of stenosis, probable arachnoiditis, and area of 
epidural fibrosis noted in the left lateral recess at the L4-
L5 level.  He also said that x-rays of record showed evidence 
of lateral esthesis at L3-L4 and L4-L5 with a relative 
stenosis at L3-L4.  Finally, he said that there were 
degenerative changes of the cervical and thoracic spine.

The veteran was also afforded a VA general medical 
examination in November 1995.  The examiner noted that the 
veteran was diagnosed with pernicious anemia in 1973.  The 
veteran had taken vitamin B-12 since that time.  The veteran 
complained of continued pain in his back and numbness of his 
legs and hands.  The examiner also reviewed the results of 
the October 1995 MRI report.  The examiner reported that the 
veteran had decreased sensation in both upper and lower 
extremities.  He said that the veteran became unstable when 
he attempted to stand with his eyes closed.  The examiner 
said that there was a weakness of musculature of both hands 
and a generalized weakness.  The DTRs were said to be present 
and symmetrical.  The diagnoses were status post partial 
gastrectomy in 1961 with residual dumping syndrome, 
pernicious anemia secondary to the gastrectomy, distal 
peripheral neuropathy probably secondary to the anemia and 
DDD, and organic heart disease.  The examiner added that he 
did not believe that side effects from the veteran's 
medications contributed to his overall disability.  He also 
said that he wanted to make it clear that he thought that the 
numbness and tingling of the hands, as well as the weakness, 
was probably related to pernicious anemia and not related to 
any residual from prior ganglion surgery.  The examiner also 
stated that DDD in the lumbar spine contributed to the 
neurological deficit.

The veteran was afforded a VA neurology examination in 
January 1996.  The examiner noted that the veteran had had 
five surgeries on his right wrist for a ganglion cyst.  There 
was scar tissue impinging on the nerve that caused 
paresthesia.  The veteran was also noted to have had 
transplantation of the right ulnar nerve at the elbow in 
1991.  There was no change in his symptoms.  The veteran also 
claimed that he had tingling in his left hand.  The examiner 
reported that the veteran had a stocking and glove 
hypothesias.  There was decreased vibration distally.  The 
examiner also reported that the veteran had decreased joint 
sensation.  The veteran's deep tendon reflexes (DTRs) were 
reported as 3+.  Straight leg raising was positive around 35 
degrees on both sides.  The examiner commented that the 
veteran had a history of paresthesia.  He appeared to have 
problem neuropathy that was secondary to pernicious anemia.  
The examiner said that the veteran also had low back pain 
status post laminectomy times two and it was felt that the 
continued pain was secondary to arthritis and fibrous tissue.  
The examiner further stated that the veteran had a history of 
right ulnar nerve neuropathy and was status post aspiration.

The RO denied any increase for the veteran's service-
connected arthritis in February 1997.  However, the veteran's 
peripheral neuropathy rating was increased to 10 percent, 
effective from January 30, 1991.

The veteran was issued a supplemental statement of the case 
(SSOC) in February 1997.  He submitted a statement, and 
additional medical evidence, in response to the SSOC in March 
1997.

The evidence included a statement from E. C. Dyas, IV, M.D., 
dated in March 1997.  Dr. Dyas said that he had seen the 
veteran in his office on the date of the statement and it was 
his opinion that the veteran was totally disabled and unable 
to work.  He did not list any specific condition as causing, 
or contributing to, the veteran's total disability.  

The veteran also submitted medical records from W. R. 
Bridges, M. D., for the period from November 1995 to February 
1997.  The records show that the veteran was seen in November 
1995 with complaints of back pain and bilateral leg pain.  
The veteran was noted to have good strength in his legs at 
that time.  His reflexes were said to be trace to absent.  He 
also had hypalgesia of both feet.  The veteran was seen again 
in January 1997.  The veteran reported that he had gotten 
progressively worse over the past year.  He said that his 
pain was much worse after standing or walking.  Dr. Bridges 
said that the veteran had good strength in the legs.  The 
DTRs were trace to absent and the veteran had a big 
hypalgesia of both lower extremities.  There was positive 
straight leg raising at 70 degrees.  The veteran was to have 
a myelogram and a post-myelogram CT scan.

The veteran had the tests in January 1997.  The report 
indicated that there was severe stenosis of the lumbar canal 
beginning at the pedicles of L3 and extending down through 
the pedicles of L5 with accentuation at the disc interspace 
levels.  There was a herniated nucleus pulposus at L5-S1 on 
the left.  Dr. Bridges reviewed the results of the tests with 
the veteran in February 1997.  He noted the probable success 
rate for surgery.  He said he also explained that the 
possible arachnoiditis and scoliosis would increase the 
chances of not having a good outcome.

The veteran's case came before the Board in April 1998.  The 
Board adjudicated several of the issues then on appeal and 
remanded the issues of increased ratings for arthritis and 
peripheral neuropathy.  The Board remand directed that the RO 
afford the veteran with examinations to specifically identify 
the joints involved with his arthritis and the extremities 
involved with his peripheral neuropathy.

The veteran submitted VA medical records in June 1998.  The 
records show that the veteran was seen in the neurosurgery 
clinic in October 1997.  X-rays of the lumbosacral spine and 
an MRI were ordered.  The x-rays showed moderately extensive 
degenerative changes at the mid and lower parts of the lumbar 
spine.  The MRI was reported to show moderately severe spinal 
stenosis at L3-L4 and L4-L5 disc levels.  

The veteran was afforded a VA neurology examination in May 
1998.  The veteran complained of pain and numbness in his 
arms and legs.  He said that his only relief sometimes was 
with lying flat and taking Klonopin.  The veteran said that 
he could only walk about 40 feet before his legs "go to 
sleep."  The veteran also complained of generalized weakness 
in all extremities.  He said that his left leg was the most 
severely affected.  The veteran also said that he tended to 
lose his balance.  The examiner said that the veteran had 
variable weakness in all four extremities which seemed 
somewhat inconsistent.  The DTRs were said to be brisk and 
symmetrical with the exception of the ankle jerks being 
somewhat hypoactive relative to the other reflexes.  The 
examiner said that there was a hypalgesia to pinprick that 
was most prominent in a stocking-glove distribution but 
subjectively present over the entire body to the neck.  There 
was a subjective decrease in vibratory perception to the 
knees bilaterally.  The examiner said that the veteran's 
position sense was subjectively impaired in the right foot.  
It was intact in both upper extremities and the left lower 
extremity.  

The examiner said that in her review of the claims file and 
the several examinations, and that on most of the 
examinations the sensory pattern had been primarily one of 
decreased pinprick in a stocking-glove distribution.  She 
said that, in her experience, this was not the most 
characteristic neuropathy associated with pernicious anemia 
which generally presented with a subacute combined 
degeneration and primarily affected the posterior columns 
which transmit position and vibratory sense.  She said it was 
difficult to sort out the veteran's symptoms and signs 
because they were complicated by his prior unsuccessful low 
back surgeries and his ongoing diagnosis of spinal stenosis 
and/or stenosis.  The examiner opined that the veteran's 
complaint of numbness in his legs shortly after walking was 
most likely related to spinal stenosis.  She did not believe 
that the veteran had any evidence of traumatic neuropathy.  
In summary, the examiner said that the majority of the 
veteran's present symptoms and signs were more likely than 
not related to his back difficulties and prior surgeries and 
his development of arachnoiditis and spinal stenosis.

The veteran was afforded a VA orthopedic examination in June 
1998.  The examiner had previously examined the veteran in 
1992 and 1995.  The examiner noted that the veteran continued 
to complain of severe pain in the lower back region.  The 
examiner also noted that the veteran had a copy of the 
January 1997 CT scan from Dr. Bridges and November 1997 VA 
MRI report.  The examiner included the results of the reports 
in his examination report.  The veteran reported that almost 
any movement at all caused increased back pain.  He said that 
he had difficulty with any attempt at bending, lifting, or 
carrying.  He also said that sitting, standing, and walking 
were all bothersome.  The veteran also complained of pain in 
both legs.  The examiner noted that the neurology examiner 
had related the veteran's symptoms of the legs to his back 
difficulties and prior surgery with the development of 
arachnoiditis and spinal stenosis.  The examiner summarized 
the veteran's complaints as pain in the lower back that 
radiated into the lower extremities, with this being his 
greatest complaint.  The right elbow did not cause any 
problems and the veteran was uncertain whether his knees 
caused any problems.  The veteran also complained of pain in 
the neck that radiated into the left arm at times.

The examiner noted that the veteran ambulated with a cane and 
moved slowly and stiffly.  The examiner reported that the 
veteran had a range of motion of the cervical spine of 
flexion to 25 degrees, extension to 15 degrees, and left and 
right rotation to 35 degrees.  The examiner said that the 
veteran's movements were slow and guarded with pain on 
motion.  There was tenderness to palpation in the left 
paracervical region that extended down into the area of the 
left trapezius.  In regard to the right elbow the veteran had 
a range of motion from 0 to 145 degrees with slight pain on 
motion.  The veteran had no spasm or tenderness of the lower 
back.  He had flexion to 30 degrees, extension to 0 degrees, 
right lateral bending to 15 degrees, left lateral bending to 
10 degrees, and right and left lateral rotation to 10 degrees 
with pain on motion.  As to the knees, the examiner reported 
a range of motion from 0 to 145 degrees with no redness, 
heat, swelling, tenderness, or instability.  Movement of the 
legs did cause back pain.  X-rays of the cervical, thoracic, 
and lumbar spine were not repeated in light of recent 
studies.  X-rays of the right knee were interpreted to show 
osteoarthritic changes.  Calcifications or large spurs 
arising from the medial femoral condyles were present and may 
represent previous injury to the medial collateral ligament.

The impressions were chronic low back pain syndrome, 
postoperative times two, severe lumbar stenosis with 
arachnoiditis, and degenerative changes of the cervical and 
thoracic spine.  Essentially unremarkable examination of the 
right elbow, x-rays pending.  Essentially unremarkable 
examination of the knees, x-rays pending.  The examiner noted 
that he had reviewed the claims file.  He said that the 
veteran had pain which was visibly manifested on range of 
motion of the neck and back.  There was minimal discomfort 
noted on range of motion testing of the right elbow.  There 
was pain in the back with movement of the legs but the knees 
themselves were not painful on range of motion testing.  He 
said he was unable to ascertain any definite muscle atrophy 
which would be attributable to a service connected 
disability.  He also said that he was unable to ascertain any 
presences of changes in the condition of the skin indicative 
of disuse due to disability.  The examiner further commented 
that the veteran was completely and totally unable to obtain 
or maintain any form of gainful employment.  

The examiner said that he would provide an addendum after 
receiving the results of the x-rays.  However, no addendum 
was provided.  The reports of the several x-rays were 
included.  X-rays of the right knee were interpreted to show 
osteoarthritic changes.  Calcifications or large spurs 
arising from the medial femoral condyle were present and may 
represent previous injury to the medial collateral ligament.  
X-rays of the left knee were said to show small surgical 
clips in the popliteal fossa.  Osteoarthritic changes were 
seen that involved all three joint compartments.  Finally, x-
rays of the right elbow showed arthritic changes but not 
other bony abnormalities.

The RO issued a decision that awarded separate disabilities 
ratings for the joints affected by the veteran's service-
connected arthritis in November 1999.  The 10 percent rating 
for his peripheral neuropathy was continued without any 
specific extremity identified.  The veteran was assigned a 20 
percent rating for his cervical spine arthritis.  He was 
assigned 10 percent ratings the lumbar spine, thoracic spine, 
right knee, left knee, and right elbow.  The effective date 
for all of the disability ratings was as of the date of 
claim, January 30, 1991.  His claim for a TDIU evaluation 
remained denied.  The veteran's combined disability rating 
for his service-connected disabilities was 80 percent.

The veteran submitted a statement, with other evidence, in 
support of his claim for a TDIU evaluation in April 2000.  
The veteran included statements from three individuals that 
said they were unable to hire the veteran for employment as a 
result of his service-connected disabilities.  

The RO granted the veteran's claim for a TDIU evaluation in 
May 2000.  The veteran was given an effective date of January 
30, 1991.

The veteran submitted a statement in support of his claim in 
August 2000.  The veteran acknowledged the grant of his TDIU 
evaluation but still felt that he was not considered 100 
percent disabled because of his 80 percent combined rating.  
He argued that he should be rated as 100 percent for his 
disabilities.  He included statements from several family 
members and friends that attested to his physical complaints, 
problems, and limitations.  

The veteran submitted a claim for a clothing allowance in 
September 2000.  The veteran reported that he wore a back 
brace.  He included a letter from J. F. Ronderos, M.D., dated 
in July 2000.  Dr. Ronderos reported that the veteran would 
benefit from a thoracolumbar sacral orthosis (TLSO).  He said 
that the veteran had degenerative lumbar disc disease as well 
as lumbar spondylolisthesis and mechanical instability.  He 
said this had resulted in low back pain and radiculitis.  Dr. 
Ronderos said that the veteran had demonstrated worsening and 
progression of his slippage over time as shown on serial CT 
scans.  He suggested that the veteran may benefit from the 
brace and that it could save him from having to have surgery.

The veteran submitted additional medical evidence to the 
Board in November 2000.  This included records from R. K. 
Robinson, M.D., and a letter from R. M. Setzler, M.D.  Dr. 
Robinson's records related to treatment and evaluations 
performed from August 2000 to October 2000.  In September 
2000 the veteran complained of pain in all four extremities.  
The pain was said to be a steady dysesthetic at times and 
throbbing at other times.  The legs were worse than the arms.  
Dr. Robinson reported that the veteran had motor strength of 
10/10 in all four extremities, with normal tone, no drift or 
tremor.  The sensory examination showed a stocking 
distribution hypesthesia to all modalities.  The pertinent 
impressions were painful polyneuropathy of uncertain 
etiology, and previously diagnosed pernicious anemia with 
possible demyelinative neuropathy.  The veteran nerve 
conduction velocity (NCV) testing in October 2000.  Dr. 
Robinson said that the findings were compatible with a 
peripheral neuropathy involving both legs and the right upper 
extremity.  The findings were also consistent with a mild 
right carpal tunnel syndrome but the diagnosis required 
clinical correlation.

Dr. Setzler said that he was treating the veteran for 
degenerative joint disease (DJD) of the left knee.  He said 
that the veteran may require arthroscopic surgery and was 
presently receiving injections and anti-inflammatory 
medications.  

The veteran's case was again remanded by the Board in 
December 2000.  The basis for the remand, in part, was to 
have the RO address the evidence the veteran submitted 
directly to the Board.  The RO was also to contact the 
veteran in regard to his desire to have a Board hearing.

The veteran was afforded a VA orthopedic examination in May 
2002.  The examiner was the same examiner that had previously 
examined the veteran in 1992, 1995, and 1998.  The examiner 
noted he had reviewed the claims file and his prior reports, 
to include the veteran's past medical history.  He said that 
overall the veteran's complaints were unchanged except that 
his condition had progressively worsened over time.  He noted 
that the veteran now wore a molded TLSO.  The veteran was 
symptomatic in the neck and upper back but less symptomatic 
than his lower back.  The veteran said that his knee 
condition had worsened with pain and questionable swelling.  
The right knee was more symptomatic than the left.  The 
examiner reported that the veteran moved somewhat slowly and 
stiffly.  His back brace was removed for the examination.  
The examiner reported the veteran to have a cervical range of 
motion of flexion to 40 degrees, extension to 10 degrees, and 
right and left lateral rotation to 40 degrees.  There was 
pain on motion, greater to the right than the left.  The pain 
was greater in extension and there was tenderness to 
palpation of the posterior base of the neck.  No spasm was 
noted.

The examiner said that the veteran had a range of motion of 
the right elbow from 5 to 140 degrees.  There was no pain on 
motion but the veteran had some tenderness to palpation over 
the medial aspect of the elbow.  There was full supination 
and pronation.  In regard to the back the examiner said that 
the veteran could stand erect.  There was no spasm.  The 
veteran did have tenderness to palpation in the right lower 
lumbar region.  The veteran had flexion to 30 degrees, 
extension to 10 degrees, right lateral bending to 10 degrees, 
and left lateral bending to 15 degrees.  The examiner said 
that the veteran had pain on motion.  In regard to the knees, 
the veteran had motion from 0 to 140 degrees for the right 
knee with complaint of pain with motion.  There was 
tenderness to palpation about the knee.  The veteran had 2+ 
laxity but had a firm endpoint.  Collateral ligaments were 
stable and McMurray's test was negative.  The left knee had a 
range of motion from 0 to 145 degrees with no pain on motion.  
The veteran did complain of back pain when the left knee was 
tested for motion.  No instability of the knee was noted.  
The veteran had back pain with straight leg raising but no 
radicular complaints were noted.  The examiner noted that x-
rays of the right elbow and both knees from June 1998 showed 
arthritic changes.  

Current x-rays of the cervical spine described osteoarthritic 
changes of C3-C7 and DDD of C5, and C6, more severe on C5.  
There was questionable first degree spondylolisthesis of C4 
on top of C5.  X-rays of the thoracic spine showed moderately 
severe degree of osteoarthritic change of the mid and lower 
thoracic vertebra.  Finally, x-rays of the lumbar spine 
showed DDD of L3-L5, status post laminectomy of L3-L5, and 
scoliosis showing convexity to the right.  The examiner's 
impressions were chronic low back syndrome, postoperative 
times three with history of severe lumbar stenosis and 
arachnoiditis, degenerative changes of cervical and thoracic 
spine, degenerative changes of the right elbow, status post 
ulnar nerve transportation, and degenerative changes of both 
knees, status post right knee arthroscopy times two.  The 
examiner said that the veteran had visible manifestation of 
pain on range of motion testing of the neck, back, and right 
knee.  The examiner said that he could not discern any muscle 
atrophy that was attributable to any service connected 
disability or any evidence changes in the condition of the 
skin indicative of disuse due to disability.  The examiner 
acknowledged that the veteran' pain could result in 
additional functional ability during flare-ups or with 
increased use but he could not express any of these in 
additional limitation of motion with any degree of medical 
certainty.  

The veteran was afforded a VA neurology examination in June 
2002.  The examiner had previously evaluated the veteran in 
1998.  She noted that, at that time, she believed that the 
veteran's neuropathy was caused by something other than a B-
12 deficiency.  The examiner noted that the veteran had had 
surgery on his back in January 1999 to relieve his spinal 
stenosis with no improvement in his walking.  The veteran 
complained of numbness and tingling in his legs, hands, and 
arms.  The veteran described his sensation in his legs as 
trying to walk on them when they are "asleep."  The veteran 
also complained of hypersensitivity and a sense of allodynia 
in that a nonpainful stimulus to the extremities was 
perceived as uncomfortable.  The veteran reported that he was 
taking Neurontin and Ultram and that the combination of the 
medications kept his pain at a tolerable level.  The examiner 
reported that motor examination showed the veteran's strength 
to be fair and equal.  The DTRs were said to be intact and 
symmetrical with the exception of the ankle jerks which were 
absent.  Sensory examination revealed absent great toes and 
decreased pinprick and light touch in a stocking-glove 
distribution.  This extended to slightly above the knee in 
both lower extremities and to the elbows in the upper 
extremities.  

The examiner said that she had reviewed the claims file with 
attention to updated information.  She noted that NCV studies 
from the veteran's private neurologist were consistent with a 
polyneuropathy in both lower extremities and with minor 
electrophysiologic abnormalities in the right upper 
extremity.  The examiner further stated that, on clinical 
examination, the veteran exhibited symptoms and signs of a 
diffuse symmetrical polyneuropathy.  She said that, on the 
current examination, the signs and symptoms were much more 
consistent with the neuropathy associated with B-12 
deficiency in that the veteran did demonstrate some posterior 
column loss as well as decreased pinprick perception.  The 
examiner concluded that the veteran's neuropathy was due to 
the pernicious anemia from his B-12 deficiency that was 
related to his stomach surgery.

The RO issued a rating decision that increased the veteran's 
current disability ratings and assigned separate ratings for 
the extremities affected by peripheral neuropathy in July 
2002.  The following ratings were increased as indicated: 
lumbar spine to 60 percent, cervical spine to 30 percent, 
thoracic spine to 20 percent, right knee to 30 percent, and 
left knee to 20 percent.  The veteran's rating of 10 percent 
for his right elbow was continued.  The veteran was awarded 
ratings for peripheral neuropathy of the right upper 
extremity of 30 percent, left upper extremity of 20 percent, 
and both right and left lower extremities at 10 percent, 
respectively.  The veteran's combined disability rating was 
now 100 percent.  The effective date for all of the ratings 
was established as January 30, 1991.

The veteran's case was remanded by the Board in November 
2002.  The purpose of the remand was to schedule the veteran 
for a videoconference hearing.

Associated with the claims file is a VA hospital summary for 
a period of hospitalization in October 2002.  The summary 
noted that the veteran was initially evaluated for complaints 
of progressive difficulty walking with lower extremity 
weakness and severe loss of weight.  The veteran said that 
his complaints started following coronary bypass surgery in 
July 2002.  

The veteran was scheduled for a videoconference hearing on 
April 3, 2003.  Notice of the hearing was provided by way of 
a letter dated March 5, 2003.  An entry from the Board's 
Veterans Appeals Control and Locator System (VACOLS) reflects 
that the veteran cancelled his hearing.  

The Board remanded the veteran's case in July 2003.  The 
remand was to have the RO address the VA records associated 
with the claims file since the last supplemental statement of 
the case (SSOC), develop for additional private medical 
records referred to in the VA hospital summary, and 
adjudicate the veteran's spine disability ratings based on a 
change in the rating criteria.  

A VA outpatient treatment record, dated in September 2002, 
was associated with the claims file.  The record shows that 
the veteran was seen for complaints of chronic low back pain 
and pain down both legs.  The veteran was prescribed Percocet 
and was to see his private physician.

Treatment records from the VA medical center (VAMC) in 
Jackson Mississippi, were received in March 2004.  The 
records related to treatment provided from October 2002 to 
January 2003.  The records primarily are the daily records 
associated with the veteran's period of hospitalization in 
October 2002.  The veteran was transferred from the VAMC in 
Biloxi, Mississippi, for possible spinal surgery.  The 
records show that the veteran's primary problem was a 
methicillin-resistant staphylococcus aureus (MRSA) infection 
from his July 2002 surgery.  An infectious disease consult 
from October 3, 2002, noted that an MRI revealed a lumbar 
mass and discitis suggesting epidural abscess and lumbar 
osteomyelitis.  The veteran had a bilateral L1-L2 
laminectomy, and decompression, L1-L2 discectomy, and 
debridement of osteomyelitis and drainage of pus the same 
day.  The remainder of the records show that the veteran's 
complaints of back pain, and lower extremity weakness were 
related to the MRSA infection.

Records from VAMC Biloxi, for the period from July 2002 to 
March 2004, were associated with the claims file.  The 
records show that the veteran's spouse contacted the facility 
on September 26, 2002, and reported that the veteran 
developed an MRSA infection after having his heart surgery in 
July 2002.  She said that now he could not stand, walk, or 
sit upright.  She wanted to bring him to the VAMC.  The 
veteran seen the next day.  The history and physical entry 
noted that the veteran was treated for his MRSA infection 
with antibiotics on an inpatient and outpatient basis.  The 
veteran now complained of weakness and progressive lower back 
pain.  The veteran was admitted and evaluated until his 
transfer to the VAMC in Jackson.  The veteran was returned to 
Biloxi on October 10, 2002 and had additional treatment and 
therapy.  The records do not relate any of the veteran's 
weakness of the lower extremities to his service-connected 
peripheral neuropathy.  Rather, the back problems and 
weakness were related to residuals of the MRSA infection.  A 
March 2004 clinic note reported that the veteran was now 
oxygen dependent.

The RO wrote to the veteran in March 2004.  The veteran was 
requested to provide a signed authorization to allow the RO 
to obtain medical records from Providence Hospital.  He was 
also asked to identify any VA facilities where he may have 
received treatment since July 2002.  

The veteran responded in April 2004.  He submitted medical 
records from several sources.  These included a November 2003 
report from Dr. Robinson who said that the veteran's pain was 
much better overall on an increase the dose of Neurotonin.  
He reported that the veteran continued to have nonradicular 
low back pain.  He also said that the veteran had motor 
strength of 10 over 10 in both upper extremities.  The 
veteran also submitted a respiratory evaluation from K. S. 
Saucier, M.D., from December 2003.  Dr. Saucier reported that 
the veteran ambulated with a four-prong cane.  There were no 
findings pertinent to the issues on appeal.  

The veteran submitted a letter from Dr. Setzler, dated in 
March 2004.  He noted that he had treated the veteran for 
many years.  He said that he had reviewed the most recent MRI 
of the spine and that it showed severe spinal stenosis and 
degeneration with canal involvement and with large amount of 
neural foraminal involvement at multiple levels, particularly 
up high above his surgery.  He said that the veteran was very 
limited in his physical activity because of his condition.  
He said that the veteran walked with the use of an assistive 
device at all times because of the weakness of his legs.  Dr. 
Setzler said that the veteran had severe degenerative [sic] 
in the lumbar spine and there was little chance this could be 
improved.  The veteran also had fairly severe degenerative 
disease in the cervical spine.  Dr. Setzler said that the 
veteran also had degenerative arthritis of the knees that was 
very debilitating.  This contributed to a lot of why he had 
such so much difficulty walking.  Finally, he said that 
peripheral neuropathy and weakness of the upper extremities 
still caused a lot of difficulty and extreme weakness.  He 
opined that the veteran was 100 percent disabled.

The veteran submitted a letter from the RO dated in May 2003.  
The letter asked that the veteran have his doctor complete 
the attached SDVA Form 17, Examination-Aid and Attendance, 
and return it as soon as possible.  The letter and attached 
Form 17 were received in April 2004.  The form was completed 
by M. Lambert, M.D., and dated in June 2003.  She reported 
that the veteran got around by wheel chair, but was not 
bedridden.  He could not dress or bathe unassisted but could 
go to the bathroom on his own.  She said that the veteran was 
only ambulatory for a few steps and then transfer.  The 
diagnoses were osteomyelitis with severe wasting and coronary 
disease.

Records from M. M. Lambert, M.D., were received in June 2004.  
The records related to a period of treatment from February 
2002 to May 2004.  The veteran was seen on January 9, 2003, 
complaining of pain in the lower back and weakness.  It was 
noted that he had recently been treated for an MRSA 
infection.  The veteran received a trigger point injection in 
the right sacroiliac joint.  The veteran was also noted to 
have lost a great deal of weight.  The succeeding entries 
noted the efforts to help the veteran gain weight and 
strength as he had significant muscular wasting secondary to 
his infection.  A January 2003 MRI of the lumbar spine was 
interpreted to show acute compression fracture of L2 with at 
least 50 percent loss of height with edema in the disc space.  
There was edema throughout the neighboring L1 vertebral body 
with loss of end plate conspicuity likely secondary to 
discitis with neighboring osteomyelitis.  There was 
circumferential neighboring soft tissue consistent with an 
associated inflammatory or infectious component.  A subacute 
compression fracture with neighboring inflammatory reaction 
was another possibility, although considered less likely.  
Lumbar scoliosis with multilevel spondylitic and 
osteoarthritic changes as described.  January 2003 x-rays of 
the lumbar spine were said to show a spacing device that 
extended from just below the inferior end plate of L1 down to 
the inferior end plate of L3.  The spacing device was located 
just to the left of midline.  Postoperative changes, from 
decompressive laminectomy, extended from L1 to L5.  There was 
marked narrowing of the L3-L4 disc space.  There was mild 
narrowing of the L4-L5, and L5-S1 disc space.  

A September 2003 MRI report of the lumbar spine indicated 
that it was a limited study secondary to metallic artifact.  
There appeared to be marrow edema to the inferior aspect of 
L1 as well as to the L2 vertebral body with edema seen within 
the intervertebral disc.  There was mild enhancement at this 
level.  No marrow edema was seen on the previous MRI of March 
2003 to the L2 vertebral body and the findings were highly 
suspicious for recurrent discitis and possibly reactive 
marrow changes or osteomyelitis of the adjacent vertebral 
bodies at L1-L2.  A small fluid collection was noted adjacent 
to the paraspinal fixation rode.  It was felt that this may 
represent postsurgical changes versus artifact from the rod 
and did not encroach upon the spinal canal or exiting nerves.  
An MRI of the cervical spine, also dated in September 2003, 
noted that there was moderate to severe central canal 
narrowing at C3-C4 and C4-C5 secondary to broad based annular 
bulges.   There were associated severe spondylitic changes of 
the uncovertebral joints and facets joints narrowing the 
exiting foramina as well, the left side being greater than 
the right at C3-C4 and fairly symmetrically at C4-C5.  There 
was also mild central canal narrowing at C5-C6, C6-C7.

Records from Dr. West, for the period from January 1995 to 
March 2003, were received in June 2004.  The veteran was seen 
in October 1995 with complaints of pain everywhere.  He could 
get up on his toes and heel without much difficulty.  He 
could bend forward to about two inches below his knees but 
complaint of pain and tightness.  There was tenderness of the 
L5-S1 interspinous ligament, superior gluteal nerve 
bilaterally, and some sciatic tenderness.  There was 
neuromuscular tenderness throughout both lower extremities.  
The veteran was noted to have had many epidural blocks 
without any appreciable relief.  Dr. West noted that he 
reviewed an MRI from VA.  He said that it showed some spinal 
stenosis down in the distal end of the spine and some 
degenerative changes but nothing of major degree other than 
the stenosis.  He said that this did not appear to be that 
severe on the MRI and the remained of the lumbar spine was 
not as arthritic as he would have expected.  He did not 
believe the veteran was an operative candidate and said that 
he may have a tendency to exaggerate his symptomatology and 
findings.  

There is a January 2003 operative, from Providence Hospital, 
showing that Dr. West performed a corpectomy, L1-L2, with 
anterior interbody fusion using Cage fixation.  The pre-, and 
postoperative diagnosis was osteomyelitis, discitis, L1-L2, 
L2-L3.  A March 2003 entry noted that the veteran was status 
post corpectomy for osteomyelitis.  He was said to be doing 
reasonably well although he had difficulty with activity and 
ambulation.  A recent MRI did not show any significant 
increase in infection.

Records from Providence Hospital were received in June 2004.  
In large part the records consisted of treatment records of 
Dr. Lambert.  The records covered a period from December 1992 
to May 2004.  Entries dated in March 1997 show that the 
veteran complained of low back pain and peripheral 
neuropathy.  He was said to have continued significant 
limitation in mobility secondary to his condition.  There 
were sporadic entries reporting on the veteran's complaints 
of back pain and numbness in his legs.  He was also seen for 
complaints of right knee pain in 2000.  

There is an August 2002 discharge summary that reflects that 
the veteran was hospitalized and treated for a sternal wound 
infection related to his heart surgery in July 2002.  There 
is also a January 2003 discharge summary that documents the 
veteran's need to continued treatment related to his MRSA 
infection and its involvement of his lumbar spine.  

Finally records from VAMC Biloxi, for the period from March 
2004 to May 2004, were associated with the claims file.  An 
April 2004 neurology clinic note reported that the veteran 
complained of persistent numbness in both lower extremities 
all the way up to his chest.  He also reported numbness in 
his hands.  He said that B-12 doses helped with his hands but 
not his legs.  The neurologist said that the veteran had DTRs 
of 2 in the upper extremities but 0 in the lower extremities.  
He said that tone was normal.  The neurologist further 
reported that the veteran did not feel pinprick in the lower 
extremities.  There was decreased pinprick sensation in a 
glove distribution of the hands.  Vibration was absent in the 
toes and knees, and decreased in the hands.  The impression 
was neuropathy.  The veteran was also fitted with compression 
stockings.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

A.  Spine

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg. 
51,454 (codified at 38 C.F.R. § 4.71a (2005), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  

Increased Rating Under
Criteria in Effect Prior to September 23, 2002

Lumbar Spine

In this case the veteran's back disability was originally 
rated as 10 percent disabling for arthritis of the lumbar 
spine under Diagnostic Codes 5003-5292 in November 1999.  38 
C.F.R. § 4.71a (2002).  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5292 relates to disabilities 
involving limitation of motion of the lumbar spine.  The 
veteran's disability rating was increased to 60 percent in 
July 2002, effective from January 30, 1991.  The veteran's 
disability was evaluated under Diagnostic Code 5293 for 
ratings involving intervertebral disc syndrome (IVDS).  38 
C.F.R. § 4.71a (2002).  

Under Diagnostic Code 5293 a 60 percent evaluation required 
evidence of pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  A 60 percent 
rating is the maximum schedular rating available for IVDS 
under the criteria in effect in prior to September 23, 2002.  

The Board has considered all potentially applicable 
diagnostic codes in an effort to ensure accurate coordination 
of the rating assigned with the impairment of function 
identified within the record. See 38 C.F.R. § 4.21 (2005).  
In this regard, the evidence of record does not document 
findings of a fractured lumbar vertebra to support 
consideration of an increased rating under Diagnostic Code 
5285.

The Board notes that the veteran had compression fractures 
that were treated in October 2002 and again in January 2003.  
However, these fractures were related to severe residuals 
from the veteran's MRSA and not related to his service-
connected arthritis.  In any event, even if there was 
evidence of a fractured lumbar vertebra, a 100 percent rating 
would be for consideration if the was cord involvement, 
bedridden, or requiring long leg braces.  There is no 
evidence of such residuals in this case.  Thus an increased 
rating is not warranted under the regulations in effect prior 
to September 23, 2002.

Cervical Spine

In this case the veteran was originally assigned a 20 percent 
rating for his cervical spine disability in November 1999.  
He was rated under Diagnostic Code 5003 for arthritis and 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a (2002).  A 20 percent rating is for 
moderate limitation of motion.  This was based on x-ray 
evidence that showed degenerative changes of the cervical 
spine.  

The veteran's cervical spine disability rating was increased 
to 30 percent pursuant to Diagnostic Codes 5003-5290 in July 
2002.  A 30 percent disability evaluation is warranted for 
severe limitation of motion.  The 30 percent level is the 
maximum rating available for disability due to limitation of 
cervical spine motion.  Thus an increased rating is not 
possible under Diagnostic Code 5290.

The Board has considered other potentially applicable 
diagnostic codes in consideration of the veteran's claim.  
However, there is no evidence of a fractured cervical 
vertebra to support consideration of an increased rating 
under Diagnostic Code 5285.  Further, there is no evidence of 
cervical spine ankylosis to warrant consideration of an 
increased rating under either Diagnostic Code 5286 or 
Diagnostic Code 5287.  38 C.F.R. § 4.71a.

In addition, there is no evidence that later changes of the 
cervical spine, as shown in the x-rays from the May 2002 VA 
examination and the September 2003 MRI report, are related to 
the veteran's service-connected arthritis of the cervical 
spine.  Therefore, there is no basis for consideration of a 
rating for IVDS under Diagnostic Code 5293.  

Thoracic Spine

As with the lumbar and cervical spine ratings, the veteran 
was originally rated as 10 percent, under Diagnostic Code 
5003 for arthritis of the thoracic spine in November 1999.  
The veteran's disability was rated as a limitation of motion 
of the thoracic spine under Diagnostic Code 5291.  38 C.F.R. 
§ 4.71a.  A 10 percent rating is warranted where there is 
moderate or severe limitation of motion.  A 10 percent rating 
is also the maximum rating available under Diagnostic Code 
5291.  

The veteran's disability rating was increased to 20 percent 
in July 2002.  The RO rated the disability under Diagnostic 
Code 5293 for IVDS.  Under Diagnostic Code 5293 a 20 percent 
rating is assigned for moderate, recurring attacks.  A 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  38 C.F.R. § 4.71a.  

A review of the evidence of record does not show the basis 
for the change in diagnostic code.  There is no evidence of 
the veteran having IVDS of the thoracic spine.  X-rays taken 
at the time of the November 1995 VA examination showed 
degenerative changes.  Likewise, x-rays taken at the time of 
the May 2002 VA orthopedic examination showed evidence of a 
moderately severe degree of osteoarthritic change of the mid 
and lower thoracic vertebra.  

Accordingly, in the absence of evidence of IVDS of the 
thoracic spine, the Board is unable to find that a 40 rating 
is for consideration under Diagnostic Code 5293.  The 
evidence does not demonstrate that the veteran exhibits the 
necessary symptomatology at any time during the pendency of 
his appeal.

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

In order to warrant an increased evaluation, there would, of 
necessity, need to be demonstrable deformity of a dorsal 
vertebral body or the demonstrated presence of unfavorable 
ankylosis of the dorsal (that is, thoracic) segment of the 
veteran's spine.  See 38 C.F.R. 4.71a, Diagnostic Codes 5285, 
5288 (2005).  However, based on the evidence of record, it is 
clear that the veteran suffers neither ankylosis of the 
dorsal segment of the spine, nor any demonstrable deformity 
of a dorsal vertebral body.  Under such circumstances an 
increased rating is not warranted.


Higher Evaluation Under Regulations
in Effect After September 23, 2002, and Prior to September 
26, 2003

Lumbar and Thoracic Spine

The change in regulations was limited to the criteria used to 
evaluate disabilities involving IVDS.  The criteria as 
amended in September 2002 direct that IVDS be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  These new criteria provide for a 20 percent 
rating where there are incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent disability rating where there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

The evidence of record does not show that the veteran 
experienced incapacitating episodes of IVDS of either the 
lumbar or thoracic spine at any time during the pendency of 
his appeal.  Therefore, a separate rating for incapacitating 
episodes is not for consideration.  Further, there is no 
evidence of any separate neurologic manifestations of the 
thoracic spine to allow for rating of such separate 
manifestation.

The veteran does have evidence of peripheral neuropathy of 
the lower extremities that has been attributed to his vitamin 
B-12 deficiency and is separately rated.  The discussion of 
the veteran's neurologic manifestations, in regard to his 
lumbar spine disability, will be addressed infra.

Higher Evaluation Under
Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2005).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 100 
percent evaluation is warranted where unfavorable ankylosis 
of the entire spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent rating is for 
consideration where forward flexion of the cervical spine is 
15 degrees or less, or favorable ankylosis of the entire 
cervical spine.  38 C.F.R. § 4.71a (2005).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

The Board notes that Plate V provides a pictorial of the 
normal range of motion for the cervical and thoracolumbar 
spine.   See 38 C.F.R. § 4.71a, Plate V (2005).



Lumbar Spine

In evaluating the veteran's lumbar spine disability in light 
of the new criteria, the Board finds that there is no basis 
for an increased.  There is no evidence of ankylosis that 
would allow for consideration of a 100 percent rating under 
the newest rating criteria under any of the diagnostic codes 
not involving IVDS.  See 38 C.F.R. § 4.71a (2005).

In regard to an evaluation under Diagnostic Code 5243 for 
IVDS, the Board notes, as before, that the medical evidence 
of record does not show that the veteran suffers from 
incapacitating episodes such that an increased rating is in 
order under the amended criteria.  The veteran was 
hospitalized in October 2002 and again in January 2003 to 
treat residuals of a MRSA infection, namely osteomyelitis 
that involved the lumbar spine.  

Cervical Spine

The evidence of record does not show that the veteran has 
ankylosis of the entire cervical spine to justify a 40 
percent rating under the newest criteria.  The veteran has 
documented limitation of motion as evidenced on the VA 
examinations in 1995, 1998, and 2002.  However, there range 
of motion demonstrated does not support a finding of 
ankylosis.  Further, the many treatment records associated 
with the claims file do not contain any evidence of ankylosis 
of the cervical spine.  

Thoracic Spine

Under the newest criteria, there are no longer separate 
ratings involving the thoracic, or dorsal, spine.  The 
thoracic spine is considered along with the lumbar spine as 
the thoracolumbar spine in determining the level of 
disability.

There is no basis to grant an increased rating for the 
veteran's thoracic spine disability.  In that regard, the 
veteran is already rated as 60 percent for his lumbar spine 
disability and 20 percent disabled for his thoracic spine 
disability.  His last several VA examinations have shown that 
his forward flexion is only to 30 degrees.  However, even if 
the Board were to consider his disability as one of the 
thoracolumbar spine, and as a single disability rating, he 
would not have an increase under the new criteria.  He would 
require a 100 percent rating to achieve that and the evidence 
of record does not show that he has unfavorable ankylosis of 
the entire spine.  The veteran's current separate disability 
ratings are more favorable.  

B.  Knees

The veteran was initially granted 10 percent ratings for 
arthritis for each knee by way of a rating decision dated in 
November 1999.  The veteran was rated under Diagnostic Codes 
5003-5260.  As noted supra, Diagnostic Code 5003 pertains to 
disabilities involving arthritis.  Diagnostic Code 5260 
relates to disabilities involving a limitation of flexion of 
the leg.  38 C.F.R. § 4.71a (2005).

The RO increased the veteran's disability rating for each 
knee in July 2002.  The veteran was granted a 30 percent 
rating for his right knee and a 20 percent rating for his 
left knee.  The RO still rated the disabilities as arthritis 
of the knee but relied on Diagnostic Code 5257 for the new 
ratings.  The ratings were effective from January 30, 1991.  
Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 20 percent rating if moderate, and a 
30 percent rating if severe.  Id.  A 30 percent rating is the 
maximum schedular rating under Diagnostic Code 5257.

A review of the evidence does not support an evaluation of 
the veteran's bilateral knee disabilities under Diagnostic 
Code 5257.  The only mention of any instability is found in 
the VA orthopedic examination of May 2002.  In regard to the 
right knee the examiner remarked that the veteran had 2+ 
laxity with a firm end point.  He also stated that the 
collateral ligaments were stable and that McMurray's test was 
negative.  The examiner said that no instability of the left 
knee was noted.  He did not provide an impression or 
diagnosis of instability for either knee; rather he said that 
the veteran had degenerative changes of both knees.  

In evaluating the evidence of record, there is no basis for 
an increased rating for instability of either knee under 
Diagnostic Code 5257.  In fact, the Board is of the opinion 
that the veteran's bilateral knee disabilities are more 
appropriately evaluated under the criteria pertinent to 
limitation of range of motion due to his arthritis.  See 
Butts, Pernorio, and Tedeschi all supra.

The veteran does have arthritis of both knees.  Records from 
KAFB reflect that the veteran had a meniscectomy of the right 
knee in March 1990.  He later twisted his right knee in June 
1990.  However, no residuals were noted.  He had a range of 
motion for both knees from 0 to 150 degrees at his May 1992 
VA examination.  In June 1998, the VA examiner recorded a 
range of motion of 0 to 145 degrees for both knees.  No 
redness, heat, swelling, tenderness, or instability was 
noted.  X-rays of both knees showed evidence of 
osteoarthritic changes at that time.  At the May 2002 VA 
examination the veteran said that his knees were worse.  The 
right knee was more symptomatic than the left.  The veteran 
had a range of motion from 0 to 140 degrees with the right 
knee and 0 to 145 degrees with the left knee.  X-rays again 
showed arthritic changes.  The March 2004 letter from Dr. 
Setzler said that the veteran had arthritis in both knees 
that was very debilitating.  

Limitation of motion of the knee joint is evaluated under 
Diagnostic Code 5260, for limitation of flexion, and 
Diagnostic Code 5261, for limitation of extension.  Under 
Diagnostic Code 5260, a 20 percent rating is for 
consideration when flexion is limited to 30 degrees.  A 30 
percent rating is applicable where flexion is limited to 15 
degrees.  The 30 percent rating is the maximum schedular 
rating under this diagnostic code.  Under Diagnostic Code 
5261, a 20 percent rating is applicable when extension is 
limited to 15 degrees.  A 30 percent rating is warranted 
where extension is limited to 20 degrees.  Finally, a 40 
percent rating is assigned when extension is limited to 30 
degrees. 38 C.F.R. § 4.71a.  (Full range of motion of the 
knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II 
(2005)).

In this case, the veteran does not have demonstrable 
limitation of flexion or extension that would warrant an 
increased rating for either knee.  His range of motion is 
essentially normal as per VA guidelines.  Although the 
veteran did exhibit some pain with motion on his 
examinations, the objective evidence of record does not 
warrant an increased rating for either a limitation of 
flexion or extension.  See VAOPGCPREC 9-04 (Separate ratings 
for limitation of flexion and extension may be assigned for 
disability of the same joint).

The Board has considered other potential diagnostic codes to 
establish an increased rating for the veteran's bilateral 
knee disabilities.  However, inasmuch as the record reveals 
no evidence of ankylosis or impairment of the tibia or fibula 
such as malunion with marked knee disability, a higher 
evaluation under Diagnostic Code 5256 or 5262 is not for 
application in this case.

In addition to the above, the veteran may also be given 
separate evaluations in some cases for non-overlapping 
manifestations of a knee disability.  See, e.g., 38 C.F.R. § 
4.14 (2005); VAOPGCPREC 23-97, VAOPGCPREC 9-98; Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evidence 
in this case reflects that the veteran's symptomatology is 
overlapping.  

As noted supra the veteran was originally granted service 
connection for arthritis.  The several VA examinations and 
private treatment records have well documented the arthritis 
of both knees.  While laxity was mentioned at the time of the 
May 2002 VA examination, instability of either knee joint was 
not diagnosed.  Thus the veteran's disability, and the 
manifestations of that disability, remained as arthritis with 
pain in the knee joints.  The Board concludes that there is 
no basis for the assignment of separate ratings for either 
knee as contemplated under VAOPGCPREC 23-97, VAOPGCPREC 9-98.

C.  Right Elbow

The veteran was granted a 10 percent rating for arthritis of 
the right elbow in November 1999.  The veteran was rated 
under Diagnostic Codes 5003-5206.  As noted previously, 
Diagnostic Code 5003 pertains to disabilities involving 
arthritis.  Diagnostic Code 5206 relates to disabilities 
involving a limitation of flexion of the leg.  38 C.F.R. 
§ 4.71a (2005).  

Under Diagnostic Code 5206 a 10 percent rating is in order 
when flexion is limited to 100 degrees when it involves the 
major arm.  A 20 percent rating is warranted where flexion is 
limited to 90 degrees.  See 38 C.F.R. § 4.71 (2005) Plate I 
(defining normal range of motion for the elbow as flexion 
from 0 to 145 degrees).  

The disability may also be rated based on limitation of 
extension of the forearm under Diagnostic Code 5207.  38 
C.F.R. § 4.71a.  A 10 percent rating is assigned when forearm 
extension is limited to 45 degrees or to 60 degrees.  A 20 
percent evaluation is warranted when extension is limited to 
75 degrees.  

The evidence shows that the veteran had a full range of 
motion at the time of his examination in June 1998; however, 
the range of motion was slightly limited at the time of his 
May 2002 orthopedic examination.  The veteran had slight pain 
on motion in 1998 but there was no evidence of pain on motion 
in 2002.  The veteran did report tenderness to palpation over 
the medial aspect of the elbow.  He also had full supination 
and pronation.  

The veteran's disability rating is based on a noncompensable 
level of limitation of motion and x-ray findings of 
arthritis.  See 38 C.F.R. §§ 4.59, 4.71a.  The evidence does 
not support an increased rating for either limitation of 
flexion or extension.  The veteran is 5 degrees from full 
motion in either of those planes.  Further, there is no 
evidence of any other impairment of the elbow joint that 
would warrant consideration of an increased rating under any 
of the other diagnostic codes relating to disabilities of the 
elbow and forearm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5205, 5208-5213.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  
However, when a disability is assigned the maximum rating for 
loss of range of motion, application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca is not required.  See Spencer v. West, 13 
Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

In addition VAOPGCPREC 36-97 holds that disabilities 
involving IVDS involve a loss of range of motion and that 
38 C.F.R. §§ 4.40, 4.45 are for consideration.  The opinion 
further holds that when a veteran has received less than the 
maximum evaluation under Diagnostic Code 5293 consideration 
must be given to the extent of the disability under 38 C.F.R. 
§§ 4.40, 4.45 even though the current rating corresponds to 
the maximum rating under another diagnostic code pertaining 
to limitation of motion.

In this case the veteran is at the maximum rating under 
Diagnostic Code 5293 for his lumbar spine disability as a 
result of his 60 percent rating.  Further, his cervical spine 
disability is rated at the maximum level for limitation of 
motion and not rated under Diagnostic Code 5293.  Therefore 
the Board finds that 38 C.F.R. §§ 4.40, 4.45 are not for 
application in evaluating his disabilities of the lumbar and 
cervical spine.

As to the dorsal spine, there is no evidence of additional 
disability beyond that contemplated in his 20 percent rating.  
There is no fatigability, incoordination, weakness, 
deformity, or atrophy.  There is evidence of pain on motion 
that is part of his current rating.

In regard to the veteran's bilateral knee disabilities, there 
again is no evidence of fatigability, incoordination, 
weakness, deformity, or atrophy.  The veteran does have pain 
on motion with the right knee.  However, his 30 percent and 
20 percent ratings already contemplate a level of pain and 
there is no objective evidence of record to show that an 
increased rating is for consideration under these provisions.

Finally, the veteran's right elbow has a slight limitation of 
motion.  There is no evidence of fatigability, 
incoordination, weakness, deformity, or atrophy.  The 
evidence of record does not show findings that would support 
a rating in excess of the current 10 percent rating.




D.  Peripheral Neuropathy

The veteran was originally granted service connection for 
peripheral neuropathy, as secondary to his service-connected 
dumping syndrome, in October 1973.  This was based on a 
vitamin B12 deficiency.  He was originally assigned a 100 
percent rating from July 11, 1972, to September 30, 1972.  
Thereafter he was assigned a noncompensable rating.

The RO increased the veteran's disability rating to 10 
percent in February 1997.  The 10 percent rating was not 
applied to any one extremity.  

In July 2002 the RO assigned separate disability ratings for 
the veteran's peripheral neuropathy as due to a vitamin B-12 
deficiency that is secondary to his service-connected dumping 
syndrome.  The veteran was assigned a 30 percent rating for 
his right upper extremity under Diagnostic Code 8516, a 20 
percent disability rating for the left upper extremity under 
Diagnostic Code 8516, and a 10 percent disability rating for 
both the right and left lower extremities, respectively, 
under Diagnostic Code 8520.  The ratings were all made 
effective from the date of the veteran's claim, January 30, 
1991.

Disabilities involving neurological conditions and convulsive 
disorders are governed by regulations found at 38 C.F.R. 
§§ 4.120-4.124a (2005).  The provisions of 38 C.F.R. § 4.120 
dictate that neurological disabilities are ordinarily rated 
in proportion to the impairment of motor, sensory or mental 
function.  In rating peripheral nerve injuries and their 
residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.

Neurologic disability is evaluated under 38 C.F.R. § 4.124a 
based on paralysis of various nerve groups.  Under 38 C.F.R. 
§ 4.124a, the term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

Upper Extremities

The veteran's peripheral neuropathy of the right (major) 
upper extremity has been rated as 30 percent disabling under 
Diagnostic Code 8516 for disabilities involving the ulnar 
nerve.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8516 
complete paralysis involves the "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  Complete paralysis 
warrants a 60 percent rating.  A 40 percent rating is 
applicable for incomplete paralysis considered to be severe.  
A 30 percent rating is assigned where there is moderate 
incomplete paralysis.  

In this case there is no basis to grant an increased rating 
for the veteran's peripheral neuropathy of the right upper 
extremity.  The veteran's main problem has centered on his 
subjective complaints of numbness and tingling in his right 
arm.  There is no objective evidence of any atrophy, 
limitation of the use of the fingers or hand or impairment of 
the wrist due to his neuropathy.  The several VA examinations 
have reported a decreased sensation to pinprick in a glove 
distribution.  The records from the veteran's neurologist, 
Dr. Robinson, have reported strength of 10/10 in the upper 
extremities, even with the veteran's complaints of numbness, 
tingling, and pain.

The veteran's complaints of numbness, pain, and tingling in 
his right hand and arm are contemplated in the 30 percent 
rating.  For the reasons set forth above, the evidence does 
not show that the veteran's symptoms are of such severity as 
to warrant the assignment of a 40 percent rating.

In regard to the left (minor) upper extremity, the veteran 
has been evaluated as 20 percent disabling for moderate 
incomplete paralysis of the ulnar nerve.  A 30 percent rating 
is for consideration when the incomplete paralysis of the 
minor arm is severe.  38 C.F.R. § 4.124a.  

The same reasoning applies in assessing the veteran's left 
upper extremity neuropathy.  He has subjective complaints of 
numbness, tingling, and pain.  There is NCV evidence of 
neuropathy; however, there is no objective evidence of any 
atrophy, limitation of the use of the fingers or hand or 
impairment of the wrist due to his neuropathy.  The evidence 
does not show that the veteran suffers from incomplete 
paralysis of the ulnar nerve to warrant the assignment of a 
30 percent rating for a severe impairment.  

Lower Extremities

The RO has evaluated the neurologic manifestations of the 
veteran's peripheral disability of the lower extremities 
under Diagnostic Code 8520.  Each lower extremity has been 
rated as 10 percent disabling as of January 30, 1991.

Diagnostic Code 8520 pertains to disabilities involving the 
sciatic nerve.  The rating criterion addresses paralysis of 
the sciatic nerve.  Complete paralysis lists findings such as 
the foot dangles and drops, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  A 20 percent rating is provided for when 
there is incomplete paralysis and moderate impairment of the 
sciatic nerve.  A 40 percent rating is for consideration 
where there is evidence of moderately severe paralysis.  38 
C.F.R. § 4.124a, Diagnostic Code 8520.

As with the upper extremities there is NCV testing evidence 
of peripheral neuropathy of the lower extremities as per Dr. 
Robinson's report of October 2000.  The evidence of record 
demonstrates that the veteran has consistently complained of 
numbness, tingling, and pain in his legs.  The several VA 
examinations have documented the complaint and noted that the 
veteran had decreased sensation to pinprick in a stocking 
distribution.  The veteran has also been noted to have 
hypalgesia of both feet.  The April 2004 VA outpatient entry 
noted an absence of reflexes in the ankles and that vibration 
was absent in the toes and knees.  However, the evidence of 
record does not demonstrate any atrophy or loss of strength 
that is due to the veteran's service-connected peripheral 
neuropathy.  

In evaluating the veteran's symptomatology in light of the 
rating criteria, the Board finds that a 20 percent rating for 
neuritis is warranted for each lower extremity.  The veteran 
has demonstrated a loss of reflexes, there is a continual 
demonstration of a loss of sensation, and complaints of 
constant pain.  In reviewing the criteria found at 38 C.F.R. 
§ 4.123 the veteran's symptoms more closely approximate a 
rating for neuritis and for a disability that is moderate in 
nature.  

The evidence does not support a higher rating as there are no 
symptoms compatible with a moderately severe impairment.  As 
noted there is no evidence of atrophy, foot drop to any 
degree, indication of impairment of muscles below the knee, 
and no evidence of weakened flexion of the knee to warrant a 
higher rating.  

The Board notes that the veteran did demonstrate a loss of 
strength, in all of his extremities, beginning with his MRSA 
infection in July 2002.  The veteran continued to experience 
weakness in his extremities thereafter.  However, there is no 
evidence of record to show that the continued weakness was 
due to the service-connected peripheral neuropathy as opposed 
to being a residual from the MRSA infection.  

Further, there is no evidence of record to show that the 
veteran suffers from foot drop, weakened eversion of the 
foot, or complete loss of dorsal flexion of the foot to 
warrant a 30 percent rating under Diagnostic Codes 8521, 
8522, or 8523, respectively.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
increased ratings for the veteran's lumbar, cervical, and 
dorsal spine disabilities, knee and right elbow disabilities, 
peripheral neuropathy of the upper extremities or ratings in 
excess of 20 percent for peripheral neuropathy of the right 
and left lower extremities.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)).  VA has issued final 
regulations to implement these statutory changes, codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his claim for increased ratings.  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim for increased ratings in 
January 1991 nearly 10 years prior to the enactment of the 
VCAA.  The RO issued a rating decision in July 1991 that 
denied the veteran's claim for increased ratings.  Thus the 
initial unfavorable decision occurred before any VCAA notice 
in this case.  

The RO wrote to the veteran, following a Board remand, in May 
1998.  The veteran was asked to identify sources of medical 
evidence that would be helpful in supporting his claim.  

The veteran's claim was remanded by the Board in December 
2000.  The RO wrote to the veteran in March 2003.  The letter 
asked the veteran to either submit evidence in support of his 
pending claims or identify evidence that could be obtained on 
his behalf.  

The Board again remanded the veteran's case for additional 
development in July 2003.  

The RO wrote to the veteran in March 2004.  He was informed 
of what VA would do to assist him in developing his claim.  
He was advised as to what evidence was required to 
substantiate his claim for increased ratings.  The veteran 
was informed of what he was responsible for in supporting his 
claim.  The veteran was also advised to submit any evidence 
that he had.  He also was informed of the evidence of record 
at that time.  

The RO continued to deny the veteran's claim.  He was issued 
a supplemental statement of the case (SSOC) in September 
2004.  He was provided notice as to why the evidence of 
record failed to establish entitlement to increased ratings 
for the issues on appeal.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  He has been 
provided with notice of what VA would do in developing his 
claim and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claim.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed a number of years prior 
to the enactment of the VCAA, and the initial unfavorable 
decision of July 1991 was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The 
March 2004 RO letter provided him with the notice necessary 
to substantiate his claim, and to identify outstanding 
evidence.  The letter advised him of his duties and those of 
VA, and advised him to submit his evidence to VA.  

The veteran has not alleged any adverse impact on his ability 
to support his claim as a result of the timing of the 
complete notice.  As noted above, the veteran's case was 
remanded in September 1995, April 1998, December 2000, and 
July 2003 to allow for additional development.  The veteran 
was then issued SSOCs that weighed the additional evidence in 
determining that it was not sufficient to establish 
entitlement to increased ratings. 

The Board finds that the RO's efforts, in total, afforded the 
veteran a "meaningful opportunity to participate effectively 
in the processing of [his] claim by VA" and thus 
"essentially cured the error in the timing of notice."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128-29 (2005).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  Extensive 
private and VA records were obtained and associated with the 
claims file.  The veteran submitted multiple statements in 
support of his claim.  The veteran was scheduled for a Board 
videoconference hearing but canceled his request.  His case 
was remanded on four occasions to afford him the opportunity 
to supplement the evidence of record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
arthritis of the lumbar spine is denied.

Entitlement to an evaluation in excess of 30 percent for 
arthritis of the cervical spine is denied.

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the dorsal spine is denied.

Entitlement to an evaluation in excess of 30 percent for 
arthritis of the right knee is denied.

Entitlement to an evaluation in excess of 20 percent for 
arthritis of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right elbow is denied.

Entitlement to an evaluation in excess of 30 percent for 
peripheral neuropathy of the right upper extremity is denied.

A 20 percent evaluation for peripheral neuropathy of the 
right lower extremity is granted subject to the laws and 
regulations governing the award of monetary benefits.

A 20 percent evaluation for peripheral neuropathy of the left 
lower extremity is granted subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


